EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Bryan Kirkpatrick on 2/7/2022.

2) The claims have been amended as follows as agreed to via the interview cited above: 

1. (Currently Amended)	A gripping system comprising:
a robotic hand configured to grip a workpiece;
a robot configured to support the robotic hand and to change a position of the robotic hand;
an image sensor fixed to the robotic hand to acquire image information from a viewpoint interlocked with the robotic hand; and
circuitry configured to:
input the image information and hand position information of the robotic hand to a system model including an extraction model and a command model constructed by machine learning based on collection data to output an operation command for operating the robot to grip the workpiece;
input the image information to the extraction model in order to output a feature amount corresponding to the workpiece in response to receiving the image information;
input the feature amount output by the extraction model and the hand position information to the command model in order to output the operation command in response  feature amount 
operate the robot based on the operation command output by the command 

2-3. (Cancelled)

4. (Currently Amended)	The gripping system according to claim 1, [[2,]]
wherein the extraction model is constructed to output the feature amount in response to receiving, together with the image information, workpiece position information of the workpiece included in the image information, and
wherein the circuitry is further configured to input the workpiece position information together with the image information to the extraction model.

5. (Previously Presented)	The gripping system according to claim 4, wherein the robotic hand comprises a gripping device,
wherein the command model is constructed to output the operation command and a target opening/closing degree of the gripping device, in response to receiving, together with the feature amount and the hand position information, an opening/closing degree of the gripping device, and
wherein the circuitry is further configured to:
input the opening/closing degree of the gripping device together with the feature amount and the hand position information to the command model; and
operate the gripping device in accordance with the target opening/closing degree output by the command model.

6. (Previously Presented)	The gripping system according to claim 1, wherein the image sensor is disposed such that a tip of the robotic hand is included in the image information.

7. (Currently Amended)	The gripping system according to claim 1, [[2,]] wherein the circuitry is further configured to;
calculate a gripping probability representing a probability that the workpiece can be gripped by the robotic hand, based on the operation command of the robot and the feature amount 
operate the robot further based on the gripping probability.

8. (Previously Presented)	The gripping system according to claim 7, wherein the system model further comprises a gripping probability model constructed by machine learning based on the collection data to output the gripping probability in response to receiving the operation command and the feature amount, and
wherein the circuitry is further configured to input the operation command output by the command model to the gripping probability model to calculate the gripping probability.

9. (Previously Presented)	The gripping system according to claim 7, wherein, the circuitry is further configured to:
operate the robot based on the operation command if the gripping probability is equal to or more than a predetermined threshold; and
cancel an operation of the robot based on the operation command if the gripping probability is less than the threshold.

10. (Previously Presented)	The gripping system according to claim 4, wherein the circuitry is further configured to:
generate candidate position information of a plurality of workpieces and respective gripping expectation values of the plurality of workpieces, based on the image information;
select the workpiece from the plurality of workpieces, based on the gripping expectation values; and
input the workpiece position information of the selected workpiece to the extraction model.

11. (Previously Presented)	The gripping system according to claim 10, wherein the system model further comprises a position model constructed by machine learning based on the collection data to output the candidate position information and the gripping expectation values, and
wherein the circuitry is further configured to input the image information to the position 

12. (Original)	The gripping system according to claim 1, wherein the circuitry is further configured to construct the system model by machine learning based on the collection data.

13. (Previously Presented)	The gripping system according to claim 12, wherein the circuitry is further configured to construct the system model by machine learning, based on collection data of an operation history of another robot different from the robot.

14. (Original)	The gripping system according to claim 1, wherein the operation command includes information indicating target position of the robotic hand for gripping the workpiece.

15. (Previously Presented)	The gripping system according to claim 4, wherein the workpiece position information comprises a position of the workpiece in an image based on the image information.

16. (Currently Amended)	The gripping system according to claim 1, [[2,]] wherein the feature amount comprises a value related to an arrangement state of the workpiece from a viewpoint of the image information.

17. (Currently Amended)	A learning device comprising circuitry configured to:
acquire image information imaged from a viewpoint interlocked with a robotic hand configured to grip a workpiece, wherein the robotic hand is supported by a robot configured to change a position of the robotic hand;
acquire hand position information of the robotic hand, wherein the hand position information and the image information are combined as collection data; and
construct, by machine learning based on the collection data, a system model including an extraction model and a command model to output an operation command for operating the robot to grip the workpiece,
wherein the image information is input to the extraction model in order to output a feature amount corresponding to the workpiece in response to receiving the image information,
wherein the feature amount output by the extraction model and the hand position information are input to the command model in order to output the operation command in response to receiving the feature amount , and
wherein the robot is operated based on the operation command output by the command model.


acquiring image information from a viewpoint interlocked with a robotic hand configured to grip a workpiece, wherein the robotic hand is supported by a robot configured to change a position of the robotic hand;
acquiring hand position information of the robotic hand;
inputting the image information and the hand position information to a system model including an extraction model and a command model constructed by machine learning based on collection data to output an operation command for operating the robot to grip the workpiece;
inputting the image information to the extraction model in order to output a feature amount corresponding to the workpiece in response to receiving the image information;
inputting the feature amount output by the extraction model and the hand position information to the command model in order to output the operation command in response to receiving the feature amount 
operating the robot based on the operation command output by the command 

19. (Original)	The gripping method according to claim 18, further comprising:
constructing the system model by machine learning based on the collection data.

20. (Previously Presented)	The gripping method according to claim 18, wherein the collection data comprises the image information and the hand position information.

21. (Cancelled)	

22. (New)	The gripping method according to claim 18, wherein the image information includes a tip of the robotic hand.

23. (New)	The learning device according to claim 17, wherein the image information includes a tip of the robotic hand.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666